Citation Nr: 1023974	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-04 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 1, 1995, 
for the award of service connection for narcolepsy, to 
include on the basis of clear and unmistakable error (CUE) in 
June 26, 1986 and August 21, 1998 rating decisions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1972 
to September 1974.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2006 rating decision in which the RO granted 
service connection for bilateral hearing loss, effective 
October 31, 2006.  The Veteran filed a notice of disagreement 
(NOD) in January 2008, contending that he was entitled to an 
earlier effective date.  A statement of the case (SOC) was 
issued in January 2008.  In his February 2008 substantive 
appeal, the Veteran added that clear and unmistakable error 
(CUE) was present in the 1986 rating decision denying his 
original service connection claim, and in the 1998 rating 
decision denying his petition to re-open his previously 
denied claim for hearing loss, right ear.  In the 
October 2008 supplemental SOC (SSOC), the RO found no CUE in 
the prior 1986 and 1998 decisions, and continued the denial 
of the claim.

In August 2008, the Veteran testified during an RO video-
conference hearing before a Decision Review Officer.  In 
May 2010, the Veteran testified during a Board video-
conference hearing before the undersigned Veterans Law Judge.  
Transcripts of both hearings are of record.


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate the claim on appeal have accomplished.

2.  In a June 1986 rating decision, the RO denied service 
connection for a hearing condition; although a July 1986 
letter to the Veteran provided notice of this rating 
decision, the Veteran did not appeal the rating decision.

3.  The Veteran has not established, without debate, that the 
correct facts, as then known, were not before the RO at the 
time of the June 1986 rating decision, or that the RO 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time.

4.  In an August 1998 rating decision, the RO denied the 
Veteran's petition to reopen a claim for service connection 
for hearing loss, right ear; although an August 1998 letter 
to the Veteran provided notice of this rating decision,. the 
Veteran did not appeal the rating decision.

5.  The Veteran has not established, without debate, that the 
correct facts, as then known, were not before the RO at the 
time of the August 1998 rating decision, or that the RO 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time.

6.  On October 31, 2006, the RO received the Veteran's claim 
for service connection for hearing loss.

7  In a March 2007 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned an 
effective date of October 31, 2006 (the date of the request 
to reopen the claim for service connection).

8  The record contains no statement or communication from the 
Veteran, prior to October 31, 2006, that constitutes a 
pending claim for service connection for hearing loss.




CONCLUSIONS OF LAW

1.  The RO's June 1986 rating decision in which the RO denied 
service connection for hearing loss is not shown to involve 
CUE, and is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.104, 3.105, 20.302(a), 20.1103 (2009).

2.  The RO's August 1998 rating decision in which the RO 
denied the Veteran's petition to reopen a claim for service 
connection for hearing loss, right ear, is not shown to 
involve CUE, and is final.  38 U.S.C.A. § 7105(c) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.104, 3.105, 20.302(a), 20.1103 
(2009).

3.  The claim for an effective date earlier than June 1, 
1995, for the award of service connection for narcolepsy, to 
include on the basis of CUE, is without legal merit.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In this appeal, November 2006 and January 2007 letters 
specifically provided notice regarding the assignment of 
effective dates.  The January 2008 SOC included citation to 
the provisions of 38 C.F.R. § 3.400 and discussion of the 
legal authority governing effective dates for awards of 
service connection as well as the bases for the denial.  
Moreover, the Veteran has been afforded the opportunity to 
present evidence and argument with respect to the claim for 
an earlier effective date for the award of service connection 
for hearing loss to include during the May 2010 Board 
hearing.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the Veteran.  
As explained below, the claim for an earlier effective date 
lacks legal merit; therefore, the duties to notify and assist 
required by the VCAA are not applicable to this claim.  See 
Mason v. Principi¸16 Vet. App. 129, 132 (2002).

Moreover, to the extent that the Veteran argues that there 
was CUE in prior RO decisions, given the parameters of the 
law surrounding CUE claims (as explained in more detail 
below), the duties to notify and assist imposed by the VCAA 
are not applicable to such claims.  See Parker v. Principi, 
15 Vet. App. 407 (2002).


II.  Analysis

Generally, the effective date for an award of service 
connection is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).

The effective date for an award of benefits on the basis of 
the receipt of new and material evidence received after final 
disallowance, or in the case of reopened claims, is the date 
of receipt of the new claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(1)(ii), (r).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his duly-
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered as filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).

The RO originally denied service connection for hearing 
condition in a June 1986 rating decision.  In January 1998, 
the Veteran filed a petition to reopen his previously denied 
claim, and the RO denied the petition in an August 1998 
rating decision.  Although notified of the June 1986 and 
August 1998 denials, the Veteran did not appeal either 
decision.  Accordingly, unless an exception to finality 
applies, those decisions became final (and, hence, provide no 
basis for assignment of any subsequently granted claim for 
service connection).  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104(a), 20.302(a), 20.1103.

The next communication from the Veteran is an October 2006 
statement in which he requests that his claim for hearing 
loss be reopened.  In a March 2007 decision, the RO reopened 
the claim and granted service connection for bilateral 
hearing loss.  The RO assigned an effective date of October 
31, 2006, the date of receipt of the request to reopen.

While the appellant asserts an entitlement an earlier 
effective date, considering the record in light of the above-
noted legal authority, the Board finds that no earlier 
effective date is assignable.

After the August 1998 decision and prior to the October 2006 
claim to reopen, there is no document indicating an intent by 
the Veteran to reopen his claim for service connection for 
hearing loss; indeed, there are no documents at all submitted 
by the Veteran during this time frame.

The applicable law and regulations clearly make it the 
Veteran's responsibility to initiate a claim, or to reopen a 
claim, for service connection with VA if he seeks that 
benefit.  The Board emphasizes that, while VA does have a 
duty to assist a claimant in developing facts pertinent to a 
claim, it is the claimant who must bear the responsibility 
for coming forth with the submission of a claim for benefits 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  In this case, the record does 
not show that the Veteran filed a request to reopen his claim 
for service connection for hearing loss at any point 
subsequent to the final August 1998 decision and prior to 
October 31, 2006.

The Board notes that the Veteran and his representative have 
presented two specific allegations of CUE in the RO's June 
26, 1986 and August 21, 1998 decisions:  (1) that the RO was 
in possession of the same evidence in 1986 and 1998 that was 
used to grant service connection in 2006; and (2) that the VA 
failed to properly assist the Veteran in the development of 
his claim by not seeking a proper medical opinion regarding 
the relationship between the hearing loss documented in his 
records and his current hearing loss.  The Veteran and his 
representative contend that, but for these claimed errors, 
the August 1986 and August 1998 decisions would have been 
favorable.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.

In determining whether a prior determination involves CUE, 
the United States Court of Appeals of Veterans Claims (Court) 
has established a three-prong test.  The three prongs are: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than simple disagreement on how the facts were weighed or 
evaluated), or the statutory/regulatory provisions extant at 
that time were not correctly applied; (2) the error must be 
"undebatable" and of the sort which, if it had not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)(en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.

The Board notes that a claim of CUE is a collateral attack on 
an otherwise final rating decision by a VA regional office.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity that attaches to a 
final decision, and when such a decision is collaterally 
attacked the presumption becomes even stronger.  Fugo, 6 Vet. 
App. at 43-44.  Therefore, a claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed on a claimant who seeks to establish 
prospective entitlement to VA benefits.  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  Here, the Veteran's allegations 
simply do not meet the criteria noted above.

Concerning the Veteran's first allegation, that the RO was in 
possession of the same evidence in 1986 and 1998 that was 
used to grant service connection in 2006, the Board observes 
that disagreement as to how evidence is weighed or evaluated 
can never rise to the stringent definition of CUE.  See Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993).  Thus, the first 
allegation must prima facie fail as it merely is an assertion 
of a disagreement as to how the evidence of record was 
evaluated at the time of the prior decisions.  
[Parenthetically, the Board notes that the evidence of record 
was not the same in the 2006 claim as it was in 1986 and 
1998.  A key piece of evidence-an opinion by a medical 
examiner which linked his current hearing loss to service-
was not created until January 2007; thus, it could not have 
been of record in 1986 and 1998.]

Turning to the Veteran's second allegation, that the VA 
failed to properly assist the Veteran in the development of 
his claim by not seeking a proper medical opinion regarding 
the relationship between the hearing loss documented in his 
records and his current hearing loss.  However, the Board 
notes that allegations that the VA failed in its duty to 
assist are, as a matter of law, insufficient to plead CUE.  
See Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) ("an 
incomplete record, factually correct in all other respects, 
is not clearly and mistakably erroneous).

Thus, notwithstanding the alleged errors in the June 26, 1986 
and August 21, 1988, CUE has not been established.   Absent a 
finding of CUE in either prior decision-which, as indicated, 
has not been validly shown here-the prior claims were 
finally resolved; hence, neither claim provides a basis for 
the assignment of an earlier effective date.

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date for the award of 
service connection for bilateral hearing loss, earlier than 
October 31, 2006, is assignable, the claim for an earlier 
effective date for the award of service connection must be 
denied.  Where, as here, the law and not the evidence is 
dispositive, the matter on appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

An effective date earlier than October 31, 2006, for the 
award of service connection for bilateral hearing loss, to 
include on the basis of CUE in June 26, 1986 and August 21, 
1998 rating decisions, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


